Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated October 25, 2021 is acknowledged.
Claims 1, 5, 6, 8, 10-18, 22-25, 30 and 70 are pending.
Claims 2-4, 7, 9, 19-21, 26-29 and 31-69 are cancelled.
Claim 1 is currently amended.
Claim 70 is new.
Claims 13 and 23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25, 30 and 70 as filed on October 25, 2021 are pending and under consideration to the extent of the elected species, e.g., the species of at least one oxidant is “carbamide peroxide” and the species of at least one chromophore is “Eosin Y”.
This action is made FINAL.

Withdrawn Objections / Rejections
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2021 was considered.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25, 30 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a method of treating very severe deep pyoderma.  While “deep pyoderma” is a term of art as evidenced by Carlotti et al. (of record) and by Summers et al. (of record), very severe deep pyoderma is not a term of art and “very” and “severe” are relative terms which render the claim indefinite because while the specification at page 58 describes scores for deep pyoderma lesions into the newly claimed qualitative category:

    PNG
    media_image1.png
    210
    823
    media_image1.png
    Greyscale



Response to Arguments:  Claim Rejections - 35 USC § 112
Applicant’s continued disagreement with the rejection articulated at pages 5-7 of the Remarks is acknowledged but remains unpersuasive because it is not seen where the person of ordinary skill “would necessarily” categorize deep pyodermas on a scale of 0 to 4.  While one “could” categorize deep pyodermas, is it is not seen where a universally agreed upon scale is known to the art or where the instant specification discloses metrics such that one skilled in the art would at once envisage how Applicant’s category 4 differs from any other category.  This is important because Applicant’s Remarks appear to suggest “that the severity of deep pyoderma relates to the depth and extent of the lesions” as disclosed in Summers, however, the instant specification clearly states that the “severity” must take “papules, pustules, collarettes, crusts, alopecia and/or uclers” into consideration.  This is the problem.  There is no disclosure of how “consideration” of these conditions correlates to a score of 4 or what “consideration” of these conditions accounts for a score of 4 as being relatively worse than a score of 3 or of 2 or of 1 or of 0.  Therefore, the rejection is properly maintained and made again.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25, 30 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Piergallini (WO 2010/051636, published May 14, 2010, of record) in view of Dees et al. (US 2006/0199859, published September 7, 2006, of record); Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record; and Loupis et al. (WO 2015/000058, published January 8, 2015, of record).
	Piergallini teach a method of topically treating wounds on a patient’s skin by topically applying a wound healing (biophotonic) composition comprising at least one oxidant and at least one photoactivator (chromophore) capable of activating the oxidant followed by illumination with actinic light for a time sufficient for the photoactivator to cause activation of the oxidant (title; abstract; paragraphs [0027], [0034]-[0036] and [0102]-[0108]), as required by instant claim 5.  The method not only destroys bacteria but also improves and accelerates the healing process following the establishment of pathologic lesions, trauma or injury; the composition is a de facto bactericidal composition (paragraph [0006]; also [0051]-[0053] and [0104]).  The method may comprise exposing the skin to actinic light for about 60 seconds to about 5 minutes, or about 60 seconds to about 5 minutes per square centimeter to be treated (paragraphs [0028]-[0029]; also [0108]), as required by instant claims 6 and 8.  The actinic light is in continuous motion over the area being treated and has a wavelength between 400 and 600 nm (paragraphs [0030]-[0031]), as required by instant claims 10 and 11.
	Oxidants include carbamide peroxide (paragraphs [0008], [0046]-[0047] and [0055]-[0060]), as required by instant claim 12 and the elected embodiment.	
	Photoactivators include fluorescent dyes inclusive of xanthene derivative dyes chosen from inter alia fluorone dyes chosen from fluorescein and fluorescein derivatives chosen from inter alia eosin (paragraphs [0011]-[0012], [0016], [0018], [0046]-[0047] and [0061]-[0090]), as required by instant claims 17, 18 and 22.  Eosins comprise Eosin Y and Eosin B (paragraph [0069]), as required by instant claims 24 and 25 and the elected embodiment.  The dyes emit photons upon activation with a light source of a proper wavelength (paragraph [0103]).
as required by instant claim 14.
	The wound healing composition may further comprise at least one gelling agent inclusive of glucose or Carbopol® (carbomer) polymers (paragraphs [0009]-[0010] and [0100]-[0101] on page 16), as required by instant claims 15 and 16.
	The wound healing composition may further comprise at least one chelating agent including EDTA (paragraphs [0023]-[0024] and [0097]-[00100] on page 15), as required by instant claim 30. 
	Piergallini further teach multiple applications of the wound healing composition and actinic light are performed (repeating steps a and b), for example, at least two, three, four, five or six times (paragraph [0108]).  Piergallini exemplify several treatment protocols on rats.  In Example V the percentage of wound closure was evaluated over a ten-day period following treatment (once per week for one week).
	Piergallini do not teach the administration of antibiotics (whole document).
	Piergallini do not teach a method of treating a patient in need of treating very severe deep pyoderma at least once a week for at least 3 weeks, the at least one chromophore emitting fluorescent light having a power density of from about 0.0005 to 10 mW/cm2 as required by claim 1.
	Piergallini do not teach a method of treatment for at least 7 weeks as required by claim 70.
These deficiencies are made up for in the teachings of Dees, Summers and Loupis.
Dees teach treatment of human or animal tissue for a variety of conditions comprising the topical application of a photodynamic medicament comprising a halogenated xanthene inclusive of Eosin Y (title; abstract; paragraph [0026]).  Desired medical responses include inter alia destruction of microbial infection, including those infections resistant to conventional treatments (paragraphs [0008], [0051] and [0061]).  Exemplary indications include treatment for bacterial and antibiotic resistant bacterial infection, including those caused by inter alia Staphylococci (paragraph [0060]).  Parasitic infections include those which cause heart worm in dogs (paragraph [0061]).  Dees do not teach the administration of antibiotics (whole document).
	Summers teach canine pyoderma lesions are usually attributable to secondary bacterial infection of the skin and antimicrobial therapy is recommended for resolution (Background of Abstract).  Clinical sub-division into surface, superficial and deep pyoderma is made according to the depth and extent of bacterial infection present within cutaneous tissue; staphylococcal and non-staphylococcal bacteria can be isolated from affected skin (Background, 1st full paragraph; Table 1).  Deep pyoderma may be further classified into deep + other (very severe) (Table 1).  Antimicrobial therapy encompasses topical, systemic or both (Background, 2nd full paragraph; Figure 1).  Topical antimicrobial products include Fuciderm gel (fusidic acid), Hibiscrub (chlorhexidine (without antibiotics)) and Malaseb shampoo (miconazole and chlorhexidine (without antibiotics)) (page 2, rhc, 1st full paragraph; Figure 3; page 4, lhc, 1st full paragraph).  
	Loupis teach methods of promoting the repair of non-healing wounds comprising topically applying a biophotonic composition to the wound and illuminating with actinic light; the composition comprises a chromophore that is a fluorescent dye inclusive of a xanthene dye selected from the group inclusive of Eosin Y and a gelling agent inclusive of polyethoxylated glucose or carbomers (Carbopol®), and further comprises an oxygen-releasing agent selected 2 (page 33, lines 18-22).  The biophotonic composition may be removed from the site of treatment following application of light or may remain on the treatment area for up to one, two or three weeks for re-illumination with light at various intervals (page 15, lines 4-20).  The biophotonic composition may be applied once, twice, three times, four times, five times or six times a week or at any other frequency; the total treatment time can be less than one week, one week, … , three weeks, … , five weeks, … , 24 weeks or any length of time deemed appropriate for wound closure (page 15, lines 21-27; claims 128 and 130), as required by instant claim 70.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the antibacterial, wound treatment method of Piergallini as an antimicrobial therapy for treating lesions (wounds)  and destroying staphylococcal and non-staphylococcal bacteria present on the skin of dogs (patients in need of treatment) afflicted with pyoderma inclusive of deep and deep plus (very severe) pyoderma because antimicrobial therapy is recommended for the resolution of pyoderma as taught by Summers.  There would be a reasonable expectation of success because the photodynamic treatment method of Piergallini comprises the topical application of a wound healing composition comprising at least one photoactivator inclusive of inter alia Eosin Y and Dees evidence such photodynamic treatment methods comprising the topical application of inter alia Eosin Y are suitable for treating inter alia Staphylococci present on either humans or mammals.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the topical antimicrobial therapy of Piergallini in view of Summers once, twice, three times, four times, five times or six times a week or any other frequency for a total treatment time of less than one week or for three weeks or for five weeks or for 24 weeks or any length of time deemed appropriate for wound closure as taught by Loupis because this is the treatment regimen for topical therapy of biophotonic compositions embraced by Piergallini
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the chromophores employed in the method of Piergallini in view of Summers and Loupis inclusive of Eosin Y would emit fluorescent light with a power density between 0.005 to 10 mW/cm2 as taught by Loupis because Loupis teach chromophores inclusive of Eosin Y to emit fluorescent light having this power density when employed in a biophotonic method consistent with that taught Piergallini.  

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s continued disagreement with the rejection articulated at pages 7-8 of the Remarks is acknowledged but remains unpersuasive because as elaborated supra “very severe deep pyoderma” is not a term of art.  For example, a generic search yields no results:

    PNG
    media_image2.png
    407
    899
    media_image2.png
    Greyscale

Likewise, a generic search of the patent literature yields no results:

    PNG
    media_image3.png
    452
    946
    media_image3.png
    Greyscale

In view of the noted and unresolved ambiguity in the claim limitation “very severe deep pyodema”, for purposes of applying prior art a disclosure of a condition in excess of “deep pyoderma” such as that disclosed by Summers is presumed to encompass Applicant’s categorization, absent evidence to the contrary.  In further support of this position, Applicant’s Remarks at pages 5-7 appear to suggest “that the severity of deep pyoderma relates to the depth and extent of the lesions” which is the disclosure of Summers.  
	Applicant’s citation to the efficacy of the claimed treatment citing to the instant specification remains unpersuasive because it is not seen how the biophotonic therapy in the absence of antibiotics is in any way better than the concomitant therapy with antibiotics (Table 1, 
Therefore, the rejection over Piergallini is properly maintained and made again.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 

1.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25, 30 and 70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 17, 19, 21, 22, 25, 29-32 and 70 of copending Application No. 16/068,714 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record. 
	The instant claims are drawn to a method of treating very severe deep pyoderma without administration of antibiotics, comprising the steps of applying at least once a week for at least 3, for at least 7 weeks a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide and at least one chromophore/Eosin Y and exposing the composition to actinic/visible light for up to about 5 minutes, 5 minutes per cm2.  The chromophore emits fluorescent light having a power density of 0.005 to 10 mW/cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents/gelatin, chelators/EDTA.  
	The copending claims are drawn to a method of treating a skin or soft tissue wound having a resistant infection that may be a bacterial infection resistant to antibiotics without antibiotics, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide and at least one xanthene dye/Eosin Y (chromophore) and exposing the composition to actinic/visible light for up to about 2.  The chromophore emits fluorescent light having a power density of 0.005 to 10 mW/cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents/gelatin.  The method may or may not employ antibiotics.
	The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin infection caused by pathogenic staphylococci and is classified superficial or deep of various degrees of severity as elaborated supra.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma falls within the scope of treating resistant bacterial skin infections encompassed by the copending claims.
	The conflicting claims also differ with respect to a treatment duration per unit surface area and the treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	The conflicting claims also differ with respect to the presence of a chelator/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the copending claims in view of the prior art.
This is a provisional nonstatutory double patenting rejection.

2.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25, 30 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,632,822 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
	The patented claims drawn to a method of wound healing, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide and Eosin Y and exposing the composition to actinic/visible light between 400 and 600 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents/gelatin.
The conflicting claims differ with respect to the condition/wound to be treated, however, Summers teach pyoderma is a species of skin wound characterized by inter alia dermal lesions and that pyoderma is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma falls within the scope of treating wounds encompassed by the patented claims and one would be motivated to apply the therapy to a patient in need of such treatment.
	The conflicting claims also differ with respect to a treatment duration, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	The conflicting claims also differ with respect to the presence of additives in the composition, e.g., chelator/EDTA, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
.

3.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25, 30 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,637,086 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating acne, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide and Eosin Y and exposing the composition to actinic/visible light between 400 and 600 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents, chelators/EDTA
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra and Dees in paragraph [0051] evidence dermal conditions inclusive of bacterial infection and acne can be treated via the topical application of inter alia Eosin Y and subsequent photodynamic therapy.  Therefore, it would have been obvious to one of ordinary skill that 
	The conflicting claims also differ with respect to the presence of the species of gelling agent additives in the composition, e.g., gelatin, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

4.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25, 30 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,911,791 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
chromophore)/Eosin Y, and at least one healing factor/hyaluronic acid and exposing the composition to actinic/visible light between 400 and 600 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise gelling agents/gelatin, chelators/EDTA.  The method may be practiced once per week for one week, once per week for two weeks.
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra and Dees in paragraph [0051] evidence dermal conditions inclusive of bacterial infection and acne can be treated via the topical application of inter alia Eosin Y and subsequent photodynamic therapy.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma and treating acne are obvious variants in view of the express teachings of Dees.
	The conflicting claims also differ with respect to the presence of the chelators/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.

	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

5.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25, 30 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,974,833 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
	The patented claims drawn to a method of wound healing, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide, at least one fluorescent compound (chromophore)/Eosin Y, and a healing factor/hyaluronic acid and exposing the composition to actinic/visible light between 400 and 600 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise gelling agents/gelatin.
The conflicting claims differ with respect to the condition/wound to be treated, however, Summers teach pyoderma is a species of skin wound characterized by inter alia dermal lesions and that pyoderma is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra.  Therefore, it would have been obvious to one of ordinary skill that treating 
	The conflicting claims also differ with respect to the presence of additives in the composition, e.g., chelator/EDTA, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
	The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

6.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25, 30 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,986,746 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
chromophore)/Eosin Y, and a healing factor/hyaluronic acid and exposing the composition to actinic/visible light between 400 and 700 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise gelling agents/gelatin.
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra and Dees in paragraphs [0051] and [0053] evidence dermal conditions inclusive of bacterial infection and oral diseases including gingivitis can be treated via the topical application of inter alia Eosin Y and subsequent photodynamic therapy.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma and oral disease are obvious variants in view of the express teachings of Dees.
	The conflicting claims also differ with respect to the presence of the chelators/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.

	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

7.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25, 30 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,603,929 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating oral disease inclusive of gingivitis, comprising the steps of applying a biophotonic composition to the skin of a patient in need thereof comprising at least one oxidant/peroxide and at least one fluorescent compound (chromophore)/Eosin Y and exposing the composition to actinic/visible light between 400 and 700 nm for up to about 5 minutes, 5 minutes per cm2.  The composition may further comprise healing factors/hyaluronic acid, gelling agents/gelatin.
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra inter alia Eosin Y and subsequent photodynamic therapy.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma and oral disease are obvious variants in view of the express teachings of Dees.
	The conflicting claims also differ with respect to the presence of the chelators/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.
The conflicting claims also differ with respect to a treatment duration over time, however, as elaborated supra Piergallini teach such with respect to biophotonic treatments for wound repair.
	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

8.  Claims 1, 5, 6, 8, 10-12, 14-18, 22, 24, 25, 30 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,758,744 in view of Loupis et al. (WO 2015/000058, published January 8, 2015, of record), Piergallini (WO 2010/051636, published May 14, 2010, of record), Dees et al. (US 2006/0199859, published September 7, 2006, of record) and Summers et al. “Prescribing practices of primary-care veterinary practitioners in dogs diagnosed with bacterial pyoderma,” BCM Veterinary Research 10:240, 2014, of record.
	The instant claims have been described supra.
	The patented claims drawn to a method of treating bacterial infection in a wound, comprising the steps of topically applying a composition comprising at least one oxidant/peroxide, a fluorescent compound (chromophore)/Eosin Y, and a healing factor inclusive of hyaluronic acid and exposing the composition to actinic/visible light between 400 and 600 nm for about 60 seconds to about 5 minutes, 5 minutes per cm2.  The composition may further comprise gelling agents/gelatin.
The conflicting claims differ with respect to the condition to be treated, however, Summers teach pyoderma is a species of skin wound caused by bacterial infection that is classified as superficial or deep on the basis of the severity of the lesion(s) as elaborated supra.  Therefore, it would have been obvious to one of ordinary skill that treating pyoderma falls within the scope of treating an infected wound.
	The conflicting claims also differ with respect to the presence of the chelators/EDTA in the composition, however, as elaborated supra Piergallini teach such to be included in biophotonic treatments for wound repair.
The conflicting claims also differ with respect to the power density of the fluorescent light emitted by the chromophore/Eosin Y, however, as elaborated supra Loupis teach this power density is suitable for wound healing methods utilizing biophotonic compositions comprising an oxidant and a chromophore.

	Therefore, the instant claims are an obvious variant of the patented claims in view of the prior art.

Response to Arguments:  Double Patenting
Applicant’s beliefs articulated at pages 8-11 of the Remarks that the amendments of claim 1 address the double patenting rejections is acknowledged but is not found persuasive because it remains unclear how the relative terms “very severe” modify the art-recognized term “deep pyoderma” and therefore the rejections are properly maintained and made again.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Merck Manual “Pyoderma in Dogs and Cats,” last modified Oct 2020 evidences pyoderma literally means “pus in the skin” and pyodermas are classified as “superficial” or “deep” depending on the etiology or cause (page 1).  There is no disclosure of an art-recognized sub-classification of deep pyoderma.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633